Citation Nr: 1032733	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  02-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to June 1945.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence fails to show that the Veteran has 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity due to his 
service-connected disabilities.

2.  The Veteran is not permanently and totally disabled due to 
blindness in both eyes with 5/200 visual acuity or less, or the 
anatomical loss or loss of use of both hands due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
or a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101(a), 2101(b), 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.809, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).  Here, in regard to the Veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant, the Veteran received VCAA notice in May 2006 
prior to the adjudication of the matter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained all pertinent 
records and neither the Veteran nor his representative has 
identified, nor does the record otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specially Adapted Housing/Special Home Adaptation Grant

The Veteran claims entitlement to specially adapted housing or, 
in the alternative, a special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

The Veteran is in receipt of service connection for left eye 
chronic herpetic blindness, evaluated as 100 percent disabling; 
chronic prostatitis, evaluated as 40 percent disabling; chronic 
sinusitis, evaluated at 10 percent disabling; binaural 
nonsuppurative otitis media, evaluated as noncompensable.  

As to the Veteran's claim of entitlement to specially adapted 
housing, the Board notes that the Veteran is not entitled to 
compensation for permanent and total service-connected disability 
because although he experiences blindness in both eyes, with only 
light perception, service connection is only in effect for left 
eye blindness.  Additionally, while the Veteran has alleged loss 
of use of both of his lower extremities, there is no medical 
evidence of record indicating that it is attributable to service-
connected disabilities.  Rather, the RO denied entitlement to 
service connection for loss of use of both extremities because 
service connection was not in effect for spinal stenosis.  The 
Veteran has not alleged the loss or loss of use of both upper 
extremities.  As such, entitlement to specially adapted housing 
must be denied.

As for entitlement to a special home adaptation grant, the 
medical evidence also does not show that the Veteran is entitled 
to receive compensation for permanent and total disability due to 
blindness in both eyes or anatomical loss or loss of use of both 
hands.  As noted, although the Veteran experiences blindness in 
both eyes, service connection is only in effect for his left eye 
disability.  Accordingly, the preponderance of the evidence is 
also against finding that the Veteran is entitled to a special 
home adaptation grant.

Although the Board is sympathetic to the Veteran's claims, in 
light of the foregoing law, the Board is without authority to 
grant his claims on an equitable basis and instead is constrained 
to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 
(West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As such, the 
claims must be denied.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


